Name: Commission Regulation (EEC) No 3747/90 of 19 December 1990 opening compulsory distillation as provided for in article 39 of Council Regulation (EEC) No 822/87 and derogating for the 1990/91 wine year from certain detailed rules for the application thereof
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 360/34 Official Journal of the European Communities 22. 12. 90 COMMISSION REGULATION (EEC) No 3747/90 of 19 December 1990 opening compulsory distillation as provided for in Article 39 of Council Regulation (EEC) No 822/87 and derogating for the 1990/91 wine year from certain detailed rules for the application thereof THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 90 thereof, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1325/90 (2), and in particular Article 39 (9), (10) and ( 11 ) thereof, provided for small producers will differ greatly in effect between regions ; whereas both this fact and the difficul ­ ties that were produced by the introduction of a dual exemption arrangement within regions must be taken into account for the fixing of the minimum quantity for delivery by producers ; Whereas experience has shown that the fulfilment of a producer's obligation through the delivery of wine obtained in a region of production other than that of the production of the said wine-grower has contributed to the imbalance on the market in certain regions ; whereas the obligation should be considered as fulfilled only where wine delivered and wine which is the subject of the obli ­ gation are obtained from the same region ; Whereas, in accordance with Article 39 (7) of Regulation (EEC) No 822/87, distillers may either receive aid in respect of the product to be distilled or deliver the product obtained from distillation to the intervention agency ; whereas the amount of the aid must be fixed on the basis of the criteria laid down in Article 16 of Coiincil Regulation (EEC) No 2046/89 (3) ; Whereas the derogation provided for in the first subpara ­ graph of Article 39 (10) of Regulation (EEC) No 822/87 was extended for one wine year by Regulation (EEC) No 1325/90, whereas the detailed rules relating thereto must be extended for the same period ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Whereas the data available at present to the Commission, and in particular those in the forward estimate for the 1990/91 wine year, show that a feature of that year is an imbalance on the market for table wine and wine suitable for yielding table wine ; whereas the conditions laid down in Article 39 ( 1 ) of Regulation (EEC) No 822/87 for initi ­ ating compulsory distillation are therefore fulfilled ; Whereas in view of the prices and the desirable level of availabilities at the end of the year, the distillation of 17 950 000 hectolitres of wine appears necessary in the Community ; HAS ADOPTED THIS REGULATION : Whereas the experience acquired in the 1987/88 marketing year of the option whereby grape must intended for the production after 15 March of products other than table wine may be deducted from the volume to be used for determining the quantity of wine to be delivered for distillation is inadequate for judging the effect of the measure ; whereas that opinion should be made available again in the 1988/89 marketing year so that its impact can be assessed ; Whereas a large number of small producers of grapes belong to cooperative wineries or producer groups ; whereas the articles of association of these organizations are such that in certain production regions the delivery obligation provided for in Article 39 of Regulation (EEC) No 822/87 falls on the organization as a whole and in others falls on the producers individually ; whereas in consequence there is a danger that the exemption Article 1 1 . Distillation as provided for in Article 39 ( 1 ) of Regu ­ lation (EEC) No 822/87 is hereby decided on for the 1990/91 wine year. 2 . The total quantity of table wine to be destilled shall be 17 950 000 hectolitres. (') OJ No L 84, 27. 3. 1987, p. 1 . 0 OJ No L 132, 23. 5. 1990, p. 19 . (3) OJ No L 202, 14. 7. 1989, p. 14 . 22. 12. 90 Official Journal of the European Communities No L 360/35 3 . The quantities to be distilled in the regions as referred to in Article 4 (2) of Commission Regulation (EEC) No 441 /88 (') shall be as follows :  Region 1 : 0 hectolitres,  Region 2 : 0 hectolitres,  Region 3 : 1 000 000 hectolitres,  Region 4 : 2 200 000 hectolitres,  Region 5 : 50 000 hectolitres,  Region 6:14 700 000 hectolitres . 4. Region 6 as referred to in paragraph 3 shall be divided into two parts as follows :  Part A : consisting of the Regions of Asturias, the Balearic Islands, Cantabria and Galicia and the provinces of Guipuzcoa and Vizcaya,  Part B : consisting of any territory in Region 6 not included in Part A. The quantities to be distilled in the abovementioned parts of Region 6 shall be as follows :  Part A : 0 hectolitres,  Part B : 14 700 000 hectolitres. Article 2 By way of derogation from Article 6 ( 1 ) of Regulation (EEC) No 441 /88 producers many deduct from the volume indicated in the first paragraph of that Article quantities of grape must intended for the preparation of products other than table wine not yet processed by 15 March, provided that they undertake to process them by 31 August. If such processing has not taken place by the latter date, producers must deliver for compulsory distilla ­ tion in the form of wine, a quantity resulting from the application of the percentage provided for in Article 8 to the quantity of unprocessed must, plus 20 % . That quan ­ tity must be delivered by the date fixed by the competent national authority pursuant to Article 12 (5) of Regulation (EEC) No 441 /88 . Article 3 By way of derogation from Article 9 ( 1 ) of Regulation (EEC) No 441 /88 the quantity of table wine below which producers are exempted from the obligation to deliver shall be 5 hectolitres except for producers in the regions indicated in the first indent in the second subparagraph of Article 7 of that Regulation, for whom it shall be 25 hectolitres. Article 4 Without prejudice to the application of Article 44 of Regulation (EEC) No 822/87, the buying-in prices for table wine to be delivered for compulsory distillation shall be ECU 0,88 per % vol alcohol and per hectolitre for white table, wine of type A I, R I and R II except in Spain, where the price shall be ECU 0,77, Article 5 The aid for which the distiller may qualify, as against the prices laid down in Article 4, shall be : (a) where the product obtained from distillation complies with the definition of neutral spirits as set out in the Annex to Regulation (EEC) No 2046/89 : ECU 0,36 and 0,25 per % vol alcohol per hectolitre. (b) where the product obtained from distillation is wine spirits complying with the quality criteria laid down by national provisions in force : ECU 0,25 and 0,14 per % vol alcohol per hectolitre. (c) where the product obtained from distillation where it is obtained from white wine of typ A I : ECU 0,25 and 0,14 per % vol alcohol per hectolitre. Article 6 1 . The price to be paid to the distiller by the interven ­ tion agency for the product delivered in accordance with the second indent of the first subparagraph of Article 39 (7) of Regulation (EEC) No 822/87, as against the prices laid down in Article 4, shall be ECU 1,32 and 1,21 per % vol alcohol per hectolitre. These prices shall apply to neutral spirits complying with the definition as set out in the Annex to Regulation (EEC) No 2046/89 . 2. For spirits other than those referred to in paragraph 1 , the prices given in that paragraph shall be reduced by ECU 0,1 1 per % vol alcohol per hectolitre. Article 7 The aid for which fortifiers of wine for distillation shall qualify, as against the prices laid down in Article 4, shall be :  ECU 0,24 and 0,13 per % vol alcohol per hectolitre . Article 8 For the purposes of Article 12 ( 1 ) and (2) of Regulation (EEC) No 441 /88 the obligation shall be deemed to have been fulfilled only where the wine delivered is obtained from the same region as that of the producer's own production. Article 9 In Article 21 of Regulation (EEC) No 441 /88, ' 1987/1988 until 1989/ 1990' is replaced by '1987/1988 until 1990/ 1991 '. Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European \ Communities.V) OJ No L 45, 18 . 2. 1988, p. 15 . No L 360/36 Official Journal of the European Communities 22. 12. 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission